              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEAH TINGLER,                                :
                                             :     1:18-CV-1270;
                                             :     1:19-CV-1552
                   Plaintiff,                :
                                             :     Hon. John E. Jones III
                                             :
     v.                                      :
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, PENNSYLVANIA                   :
STATE SENATE, and JUSTIN                     :
FERRANTE,                                    :
                                             :
                   Defendants.               :

                                      ORDER

                                  April 20, 2020

     In consideration of Plaintiff Keah Tingler’s pro se Motions for Extension of

Time to Seek Counsel, (Doc. 73, 1:18-CV-1270; Doc. 23, 1:19-CV-1552), IT IS

HEREBY ORDERED AS FOLLOWS:

     1. Plaintiff Keah Tingler’s pro se Motions for Extension of Time to Seek

          Counsel, (Doc. 73, 1:18-CV-1270; Doc. 23, 1:19-CV-1552), are

          GRANTED.

     2. Per the Court’s February 19, 2020 Orders, (Doc. 71; 1:18-CV-1270; Doc.

          22, 1:19-CV-1552), all operative dates related to the above-captioned

          cases have been VACATED.
3. The above-captioned cases are hereby STAYED for a period of ninety

   (90) days to allow Plaintiffs additional time to find new counsel.



                                       /s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
